UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6039


ROBERT LEE JENKINS, a/k/a Robert L. Jenkins,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; GREGORY KNOWLIN,
Warden, Turbeville Correctional Institution; SHERRI SCOTT,
Sergeant TCI; NURSE GARRETT, TCI; ANGELA R. BROWN, Hearing
Officer, TCI,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:09-cv-03293-RMG)


Submitted:   February 28, 2011            Decided:    March 9, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Jenkins, Appellant Pro Se.         James M. Davis, Jr.,
DAVIDSON & LINDEMANN, PA, Columbia,           South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert      Lee    Jenkins,     a   state     prisoner,      appeals        the

district     court’s      order      adopting     the      recommendation          of     the

magistrate       judge   and    denying     relief    on    his    42    U.S.C.     § 1983

(2006)     complaint.          We   have   reviewed     the     record    and    find      no

reversible error.         Accordingly, we affirm for the reasons stated

by   the   district      court.       Jenkins    v.     South     Carolina      Dep’t      of

Corr.,     No.    8:09-cv-03293-RMG         (D.S.C.        Dec.    23,    2010).          We

dispense     with     oral      argument     because       the    facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2